Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated June 6, 2022. Claims 1, 6, 7, 10 and 14 were amended. Claims 5, 8, 15 and 16 were canceled. Claims 1-4, 6-7, 9-14 and 17-20 of the application are pending.

Examiner’s Amendment

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Mr. Jason Gardner on Jul 1, 2022.  

3.	The application has been amended as follows:
In the specification:
Replace Para 0013 with:
[0013]	In one example, the model is an engineering model including at least one nonlinear constraint. The nonlinear constraints model one or more of whirl, torque and drag, and wellbore fluid pumping rate. Modifying of the objective function can include Bayesian optimization, or optimization using Bayesian sampling based upon a selected improvement and then calculating an actual improvement using a Gaussian model.

Replace Para 0023 with:
[0023]	FIG. 2 is a schematic diagram of system 200 for steering a drill bit along projected path 202 of a wellbore being formed by the drill bit. Computer program instructions include an optimizer 204 comprising an objective function that can be executed by a processor to iteratively control a drill bit connected to a drilling arrangement by applying a Bayesian model to data received at each iteration, 206a, 206b, and 206c. Typically, many more iterations can occur than are shown in FIG. 2. Optimizer 204 can be executed subject to nonlinear constraints. These nonlinear constraints model one or more of torque and drag 210, whirl 212, and wellbore fluid pumping rate 214. Whirl can be a disruptive resonance in the drillstring at certain RPMs. Ranges around these RPM values can be avoided. The RPM values can change with the length and depth of the drillstring. Pumping rate can be the maximum rate at which debris-filled fluid can be removed from the wellbore. The rate of penetration of the drill bit may not exceed that which creates the maximum amount of debris that can be removed from the wellbore by fluid pumping in a specified amount of time. Torque and drag can be forces exerted on the drill bit by friction with the subterranean formation in which the wellbore is being formed. Optimizer 204 can produce values for controllable parameters that can be applied to the drill bit. Such controllable parameters can include drill bit speed (here in units of RPM) 220, weight-on-bit (WOB) 222, and flow rate 224. Flow rate can be the rate at which fluid (e.g., mud) is pumped into the wellbore.

Replace Para 0027 with:
[0027]	In some examples, the memory 307 can include computer program instructions for executing one or more equations, referred to in FIG. 3 as equation instructions 310. The equation instructions 310 can be usable for applying an engineering model to data associated with the wellbore and steering the drill bit to obtain a value for a selected drilling parameter. Examples of the equations can include any of the equations described with respect to FIG. 4. In some examples, the memory 307 can include stored values for nonlinear constraints 312. The nonlinear constraints 312 can include one or more values for torque and drag, whirl, and wellbore fluid pumping rate as previously discussed.

Replace Para 0033 with:
[0033]	Process 400 of FIG. 4 begins at block 402 with the receipt of a selection of a drilling parameter to be maximized or minimized. As examples, ROP or ROP/HMSE can be maximized and HMSE can be minimized. At block 404, data associated with a wellbore is received. In this example, the data includes the current values for controllable parameters RPM, WOB, and Q. At block 406, an engineering model is applied to the data to produce an objective function defining the selected drilling parameter. In this example the objective function is a loss function, sometimes also referred to as a cost function. As previously discussed, constraints in this example model, whirl, torque, drag, and wellbore fluid pumping rate. During the drilling process, drilling fluids are circulated to clean the cuttings while the drill bit is forming the wellbore. This debris is pumped out of the wellbore and the removed fluid is cleaned and recirculated. The pumping rate is the rate at which the wellbore is or can be pumped out, as opposed to the flow rate, which is how fast the fluid (i.e., drilling mud) is pumped in. The pumping rate is treated herein as a nonlinear constraint while the flow rate is treated as a controllable parameter.

Replace Para 0044 with:
[0044]	Example #2: The method of Example #1 may feature the engineering model includingat least one nonlinear constraint.

Replace Para 0051 with:
[0051]	Example #9: The method of any of Examples #1-8 may feature a nonlinear constraint modeling at least one of whirl, torque and drag, and wellbore fluid pumping rate.

Replace Para 0059 with:
[0059]	Example #17: The system of any of Examples #10-16 may feature an engineering model that incorporates at least one nonlinear constraint.

Replace Para 0060 with:
[0060]	Example #18: The system of any of Examples #10-17 may feature a nonlinear constraint modeling at least one of whirl, torque and drag, and wellbore fluid pumping rate.

Replace Para 0065 with:
[0065]	Example #23: The non-transitory computer-readable medium of any of Examples #19-22 may feature instructions that cause the processing device to modify the objective function for minimizing or maximizing a loss function using stochastic optimization or Bayesian optimization.

Replace Para 0068 with:
[0068]	Example #26: The non-transitory computer-readable medium of any of Examples #19-25 may feature instructions that cause the processing device to apply an engineering model that incorporates at least one nonlinear constraint.

Replace Para 0069 with:
[0069]	Example #27: The non-transitory computer-readable medium of any of Examples #19-26 may feature instructions that cause the processing device to use a nonlinear constraint modeling at least one of whirl, torque and drag, and wellbore fluid pumping rate.

In the claims:
Replace claim 1 with:
1.	 A system comprising: 
a drilling arrangement; and
a computing device in communication with the drilling arrangement, the computing device being operable to iteratively steer a drill bit connected to the drilling arrangement by:
applying an engineering model to data received at each iteration, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of  wellbore fluid;
modifying the objective function at each iteration;
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter; and
applying the control value for the at least one controllable parameter in real time while the drill bit is forming a wellbore.

Replace claim 7 with:
7.	 A method comprising:
receiving a plurality of iterations of new data associated with a wellbore being formed by a drill bit over a period of time;
at each iteration of the plurality of iterations over the period of time, applying an engineering model, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of wellbore fluid;
modifying the objective function at each iteration; 
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter; and
iteratively steering the drill bit to obtain an updated response value for the selected drilling parameter by applying the control value for the at least one controllable parameter to the drill bit while the wellbore is being formed.

Replace claim 14 with:
14.	 	A non-transitory computer-readable medium that includes instructions that are executable by a processing device for causing the processing device to repeatedly perform a method comprising:
receiving new data associated with a wellbore being formed by a drill bit over a period of time;
applying an engineering model to the new data received at each iteration, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of wellbore fluid;
modifying the objective function at each iteration; 
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter; and
steering the drill bit to obtain the response value for the selected drilling parameter by applying the control value for the at least one controllable parameter to the drill bit while the wellbore is being formed.

Reasons for Allowance



4.	Claims 1-4, 6-7, 9-14 and 17-20 of the application are allowed over prior art of record.


5.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

(1) methods of controlling drill bit trajectory in subterranean formation ; the drill path may curve, turn, or otherwise be nonlinear, requiring the operator to control a direction in which an earth-boring tool proceeds into the earth formation; drilling components in a drillstring, include a bottomhole assembly (BHA) and one or more earth-boring tools (e.g., an earth-boring drill bit); a method of controlling drill bit trajectory in a subterranean formation include receiving drilling parameters for operating a specific bottomhole assembly (BHA), constructing, with a computer processor, a directional drill-ahead simulator that include a computer model of the BHA and the subterranean formation, calculating, with the computer processor, axial motion and lateral motion of a drill bit connected to a bottom end of the BHA; many factors contribute to the reactive forces and torques applied to a drill bit and BHA by the surrounding subterranean formation, including the “weight-on-bit” (WOB), the rotational speed of the bit and BHA; calculating a ratio of lateral motion to axial motion using the lateral motion drill bit model; calculating an inclination angle and an azimuthal direction of the BHA using a BHA steering model ; and iterating the above steps by updating the BHA model; predicting drill bit trajectory with the computer processor by accounting for and calculating lateral contact forces, angular displacement, and frictional forces using the computer model of the BHA, and adjusting the drill bit trajectory with the computer processor based at least in part on predictions from the computer model of the BHA; the method includes adjusting the drilling parameters for operating the BHA to substantially follow the adjusted drill bit trajectory and drilling the wellbore in the formation based on the adjusted drill bit trajectory; receiving one or more drilling parameters for operating a bottomhole assembly (BHA), the one or more drilling parameters  include weight-on-bit, torque, rotary speed, rate of penetration, drilling fluid flow rate; a controller is configured to control the steering device to steer the drilling of the borehole in the desired direction; system operation, control and/or data processing operations may be performed by the controller, the computer processing system; the BHA model gives its forces, bit tilt, moments, and curvature information to the axial and lateral motion drill bit models; it also gives hole curvature and BHA alignment within the hole to the steering model; the axial motion drill bit model runs using input from formation lithology logs and drill rig operating parameters; data used by the method as input to the various models may be updated in real time as an actual borehole is being drilled according to drilling parameters that were used to obtain the predicted borehole path; the updated data may be obtained from one or more sensors disposed on a BHA that drills the actual borehole. In this manner, the accuracy of the predicted path can be improved by using the updated data; determining the adjusted drill bit trajectory comprises using a steering computer model separate from the lateral motion drill bit model and the axial motion drill bit model, wherein the steering computer model is configured to apply results from the lateral motion drill bit model adjusted by the predictions of the computer model of the BHA; calculating a new inclination angle and a new azimuth angle of the drill bit; adding a distance to the borehole in the subterranean formation; moving the drill bit in a drilling direction to an end of the borehole; and iterating the calculating, the adding, and the moving to update the computer model of the BHA; adjusting the drilling parameters for operating the BHA to substantially follow the adjusted drill bit trajectory; and drilling the wellbore in the designated subterranean formation based at least in part on the adjusted drill bit trajectory (Spencer et al., U.S. Patent Application Publication 2017/0058658); 
(2) compute the correlations between controllable drilling parameters and an objective function; the objective function can be a single-variable based performance measurement (MSE, ROP, DOC, or bit friction factor mu) or a mathematical combination of MSE, ROP, and other performance variables; utilizing a statistical model to identify one, two, or more controllable drilling parameters having significant correlation to an objective function incorporating two or more drilling performance measurements; generating operational recommendations for one, two, or more controllable drilling parameters, wherein the operational recommendations are selected to optimize the objective function or the drilling performance measurement; determining for a given "response point" the value or values of one or more "objective functions", where each objective function represents an appropriate measure of the performance of the drilling operation associated with the response point; the objective function itself may change in time; to minimize these effects, consider objective functions which can be associated with a given depth or time interval (Chang et al., U.S. Patent Application Publication 2014/0277752); 
(3) Reservoir development planning includes making decisions regarding well trajectory, size, timing, and location of production platforms; (The planners must also make key decisions concerning drilling and completion properties, such as the number, size, and setting depths of casing strings, sizes of drill pipe, drilling mud densities, flow rates, and required capabilities of surface equipment such as mud pumps; decision variables of either continuous or integer variety which may be limited to specific domain ranges, constraint equations, which are based on input data (parameters) and the decision variables, that restrict activity of the variables within a specified set of conditions that define feasibility of the optimization problem being addressed, and/or an objective function based on input data (parameters) and the decision variables being optimized, by maximizing the objective function or minimizing the objective function; optimization models include differential, black-box, and other non-algebraic functions or equations; the optimization components involves a set of calculated values and their corresponding limits that provide constraints on well trajectory and well drilling indicators/variable; the set of constraints on well trajectory and well drilling indicators/variables ensures feasibility of the candidate trajectories and set of drilling o design variables in drilling wells; the set of calculated values includes standpipe pressure, wellbore pressure, cuttings concentration, cuttings bed height, drill string torque, drill string tension, and bit wear; both hard enforcement of these constraints and determination of probability of success, i.e., probability of these indicators being within the allowable limits, are allowed; the optimization components include a set of uncertain geological properties or non-constant drilling parameters,  which value can be represented as random variables of assumed probability distributions; this set includes formation pore pressure, rock strength, fracture limit, wellbore temperature, friction coefficient, cuttings density, and the actual location of nearby wells and the location of the well that is being planned (Budiman et al., WIPO Patent WO 2010/039317 A); and 
(4) a drilling system includes a drilling rig disposed atop a borehole; a logging tool is disposed within the borehole; control signals may be output via signal lines as necessary to a remote device for controlling one or more drilling operating parameters of drilling rig; a computer program is used for predicting the performance of a drilling system in the drilling of a well bore of a given formation; a drilling mechanics module is used to calculate the optimum drilling parameters for the specific drill bit and the specific cutting structures to be used in the drilling operation; the optimum values are calculated within the constraints of the drilling equipment, the drill bit and the secondary cutting elements; the constraints of the drilling equipment include maximum ROP, maximum RPM, minimum RPM, torque available, WOB available, mud flow rate available; the constraints of the drill bit include maximum allowable WOB, maximum allowable RPM, and maximum allowable torque;; constraints of the secondary cutting elements include maximum allowable WOB, maximum allowable RPM, and maximum allowable torque;. the model predicts the optimum weight on the bit and bit rpm to achieve the best rate of penetration through the rock to be drilled along the length of the wellbore and present this data to the drilling personnel in real time; a method for optimizing operating parameters and predicting penetration rate of the bit and drilling system; the ROP model provides for one or more of the following including: maximizing a penetration rate, establishing a power limit to avoid impact damage to the bit, respecting all operating constraints, optimizing operating parameters, and minimizing bit induced vibrations; mechanical efficiency model receives input data relating to operating constraints, 3-D bit model, and torque and drag; operating constraints limit an amount of optimization that can be achieved with a particular drilling system; the torque and drag analysis includes a directional proposal, casing and drill string geometry, mud weight and flow rate, friction factors, or torque and drag measurements (Strachan et al., U.S. Patent Application Publication 2011/0174541 A1).

None of these references taken either alone or in combination with the prior art of record discloses a system, specifically including: 
(Claims 1) “applying an engineering model to data received at each iteration, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of  wellbore fluid;
modifying the objective function at each iteration;
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter”, in combination with remaining elements of the claim.

None of these references taken either alone or in combination with the prior art of record discloses a method, specifically including: 
(Claims 7) “at each iteration of the plurality of iterations over the period of time, applying an engineering model, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of wellbore fluid;
modifying the objective function at each iteration; 
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter”, in combination with remaining elements of the claim.

None of these references taken either alone or in combination with the prior art of record discloses a non-transitory computer-readable medium that includes instructions … to repeatedly perform a method, specifically including: 
(Claims 14) “applying an engineering model to the new data received at each iteration, wherein the engineering model includes an objective function and one or more nonlinear constraints modeling whirl, torque and drag, and pumping rate of wellbore fluid;
modifying the objective function at each iteration; 
executing an optimizer comprising the objective function subject to the nonlinear constraints to produce a response value for a selected drilling parameter and a control value for at least one controllable parameter”, in combination with remaining elements of the claim.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	July 1, 2022